Name: Commission Regulation (EEC) No 1380/81 of 22 May 1981 laying down detailed rules for the application of the slaughtering premium for adult bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 81 Official Journal of the European Communities No L 136/ 13 COMMISSION REGULATION (EEC) No 1380/81 of 22 May 1981 laying down detailed rules for the application of the slaughtering premium for adult bovine animals Whereas, for the sake of clarity, Commission Regula ­ tion (EEC) No 926/77 (4), as last amended by Regula ­ tion (EEC) No 1887/80 (5), should be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The amount of the slaughtering premium provided for in Regulation (EEC) No 870/77 shall be the same in all regions of the United Kingdom. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 870/77 of 26 April 1977 authorizing the Member States to grant a premium for the slaughter of certain adult bovine animals for slaughter during the 1977/78 marketing year (1), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 850/81 (3), and in particular Article 4 (3) thereof, Whereas Regulation (EEC) No 870/77 has been prolonged for each marketing year since 1977/78 and has been applied only in the United Kingdom ; whereas the rules for the application of that Regula ­ tion should be adapted to take account of past experi ­ ence and to eliminate certain distortions caused by their implementation ; Whereas it should be specified that the amount of the slaughtering premium must be the same in all regions of the United Kingdom ; Whereas it should be laid down that only animals born and reared in the Community and slaughtered in the United Kingdom are eligible for the premiums ; whereas, however, animals born and reared in the United Kingdom should, under certain conditions, be eligible for the premium if they are slaughtered in Ireland ; Whereas provisions should be adopted to ensure that meat from animals in respect of which the premium has been granted cannot be bought in by intervention agencies in other Member States ; Whereas rules for calculating the maximum amount referred to in Article 1 (2) of Regulation (EEC) No 870/77 should be laid down ; Whereas, since the United Kingdom is at present the only Member State to apply the premium, the average weight of animals for which the premium has been paid in previous marketing years needs to be deter ­ mined and specified for that Member State only ; 1 . The competent authorities of the United Kingdom shall specify the categories, qualities and weight limits of adult bovine animals which they regard as eligible for the premium. 2. The average weight referred to in Article 1 (2) of Regulation (EEC) No 870/77 is hereby fixed at 460 kilograms . 3 . The competent authorities of the United Kingdom shall lay down rules governing the equival ­ ence between the slaughter weight and the live weight, taking account of the presentation of the carcase. Article 3 1 . The United Kingdom may provide that the premium referred to in Article 1 shall be granted at the time when an animal is first marketed for slaughter. The competent authorities shall inform the Commission when they make such provision . 2. Animals in respect of which the premium has thus been granted must be slaughtered v/ithin 28 days from the date on which they are first marketed. The competent authorities shall take measures to ensure that such animals are permanently marked is such a way as to rule out the possibility of a further premium being granted. (!) OJ No L 106, 26 . 4. 1977, p . 14. (2) OJ No L 106, 26 . 4. 1977, p. 27. (3) OJ No L 90 , 4. 4. 1981 , p. 1 . (4) OJ No L 109, 30 . 4. 1977, p . 4. (5 ) OJ No L 184, 17 . 7 . 1980, p . 34. No L 136/ 14 Official Journal of the European Communities 23 . 5. 81 Article 4 Article 8 1 . The competent authorities in the United Kingdom shall notify the Commission, not later than 10 days after the day on which they come into effect, of the measures taken to implement this Regulation . 1 . The premium referred to in Article 1 shall only be granted in respect of animals born and reared in the Community and slaughtered in the United Kingdom. 2. However, the United Kingdom shall grant the premium for animals born and reared there and slaughtered in Ireland provided that proof is furnished that the animals have been slaughtered during the period laid down in Article 3 (2). 2. They shall also : (a) each week, notify the Commission of the esti ­ mated amount of the premium for that week ; (b) not later than 1 5 days after the end of the week to which the notifications referred to in (a) relate, notify the Commission of the number and catego ­ ries of the animals in respect of which entitlement to the premium has been established and of the amount of the premiums actually granted. Article 5 Article 9 1 . Beef and veal from categories of animals which are eligible in the United Kingdom shall not be bought in by intervention agencies of other Member States . Moreover, beef and veal from animals slaughtered in the circumstances referred to in Article 4 (2) may not be bought in for intervention in the United Kingdom or benefit from the financial advantages provided for in Article 6. 2. If the meat referred to in the first subparagraph of paragraph 1 is offered for intervention in the United Kingdom, an amount equal to the premium applicable on the day of slaughter shall be deducted from the intervention buying-in price. The amounts recovered by the United Kingdom in the cases referred to in Articles 5 (2) and 7 (2) shall be deducted from the expenditure to be borne by the EAGGF, to the extent that expenditure corresponding to such amounts has been charged to the Community. Article 10 Article 6 The conversion rate to be applied to the amount of the premium shall be the representative rate in force on the day on which the animal to which the premium relates is slaughtered or, where Article 3 ( 1 ) is applied, on the day on which the animal is first marketed for slaughter. Ireland and the United Kingdom shall take all neces ­ sary measures to ensure that meat from categories of adult bovine animals eligible for the premium, origi ­ nating in Ireland and intended for consumption in the United Kingdom, receives financial advantages equivalent to the slaughtering premium. Article 11 Article 7 Regulation (EEC) No 926/77 is hereby repealed. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 April 1981 . The competent authorities of the United Kingdom shall take all necessary measures to ensure that the provisions of this Regulation are complied with . They shall ensure that in appropriate cases an amount equal to the premium granted is recovered. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1981 . For the Commission Poul DALSAGER Member of the Commission